ICJ_149_FrontierDispute_BFA_NER_2013-04-16_JUD_01_ME_05_FR.txt.                      156 	




                      OPINION INDIVIDUELLE DE M. LE JUGE AD HOC DAUDET



                        J’ai voté en faveur de l’ensemble des points du dispositif de l’arrêt sans
                     néanmoins partager dans sa totalité le raisonnement suivi par la Cour et
                     je pense donc devoir développer ici ma propre opinion sur certains élé-
                     ments de celui-ci.
                        Mes réserves portent sur la manière dont la Cour a traité de la délimi-
                     tation de la frontière entre la borne astronomique de Tao et la rivière Sirba
                     à Bossébangou d’une part, et de la délimitation dans la région de Bossé-
                     bangou en ce qui concerne la rivière Sirba d’autre part.


                       I. Le tracé de la frontière entre la borne astronomique de Tao
                                       et la rivière Sirba à Bossébangou

                        La Cour décide que, sur cette portion, le tracé de la frontière suit la
                     ligne qui figure sur la carte IGN de 1960. Si je suis en accord avec la déci-
                     sion de la Cour, je souscris à celle-ci au terme d’un raisonnement compor-
                     tant des différences.
                        Sur cette portion du tracé, la position du Niger est en partie écartée par
                     la Cour au motif que, sur un certain tronçon, elle n’est pas conforme à
                     l’arrêté de 1927 ; ce point de vue est également le mien. Le Burkina Faso
                     a, quant à lui, défendu la thèse selon laquelle, en l’absence de toute préci-
                     sion sur le tracé entre la borne de Tao et la rivière Sirba à Bossébangou,
                     la ligne devait être droite. La Cour, dont je partage la position, rejette la
                     prétention du Burkina Faso sur le fondement de trois arguments à l’égard
                     desquels j’ai quelques réserves : le premier est tiré de la formulation même
                     de l’arrêté ; le deuxième résulte du contexte du décret du président de la
                     République française sur la base duquel l’arrêté est intervenu ; le troisième
                     enfin découle de la localisation du village de Bangaré.
                        Le premier argument de la Cour, énoncé au paragraphe 88 de l’arrêt,
                     repose sur le raisonnement a contrario suivant : puisque, à deux reprises ail-
                     leurs dans l’arrêté de 1927, il est question de « ligne droite » ou de « direction
                     rectiligne » concernant d’autres portions de la limite que celle qui nous
                     occupe présentement, pourquoi ne retrouve-t-on pas les mêmes formules
                     s’agissant de la ligne allant de la borne astronomique de Tao jusqu’à la
                     rivière Sirba à Bossébangou si celle-ci est également droite ? Si vraiment cette
                     ligne est telle, pourquoi ne pas l’avoir dit expressément ici comme c’est le cas
                     dans d’autres parties du texte ? Selon la Cour, ne pas l’avoir fait affaiblit la
                     thèse du Burkina Faso en faveur de la configuration droite de la ligne.
                        L’argument est assurément sérieux, dans la limite toutefois de la portée
                     des raisonnements a contrario. De manière générale, cependant, je pense

                     116




6 CIJ1042.indb 268                                                                                        8/04/14 08:35

                     157 	            différend frontalier (op. ind. daudet)

                     que la Cour aurait pu avoir à ce sujet une position plus nuancée. L’effet de
                     l’argument de la Cour me semble quelque peu amoindri du fait tout d’abord
                     que le texte de l’arrêté est généralement mal rédigé, alternant laconisme
                     avec détails superflus, ajoutant maladresses de style aux obscurités de fond
                     en sorte qu’on ne peut être assuré de la pertinence d’une exégèse de ses
                     termes. Il reste que, si de prime abord on peut être surpris qu’un tracé por-
                     tant sur une aussi longue distance que celle de la borne de Tao à la
                     rivière Sirba à Bossébangou ne fasse l’objet d’aucun détail, il n’est cepen-
                     dant pas infondé de penser que l’auteur de l’arrêté ait considéré que,
                     puisqu’on vient de tracer une ligne droite pour le premier tronçon de Tong-
                     Tong à Tao, il soit logique de continuer de la même manière, donc toujours
                     en droite ligne, s’agissant du second tronçon jusqu’à la rivière Sirba sans
                     avoir besoin de le préciser expressément, et ce, d’autant plus que la ligne
                     droite est habituelle dans la pratique coloniale. Le fait que la Cour, à la
                     suite des Parties, examine ces deux tronçons de manière distincte a pour
                     effet que la lecture de l’arrêté se trouve morcelée : on lit d’abord le passage
                     relatif au tracé de Tong-Tong à Tao qui fait l’objet de détails précis (« cette
                     ligne s’infléchit, ensuite vers le sud-est pour couper la piste automobile de
                     Téra à Dori à la borne astronomique de Tao située à l’ouest de la mare
                     d’Ossolo ») fournissant tous les éléments sur la base desquels on établit aisé-
                     ment un tracé. Puis on passe au tronçon allant de Tao à Bossébangou pour
                     apprendre de l’arrêté, en tout et pour tout, que la ligne « atteint la rivière
                     Sirba à Bossébangou », ce qui apparaît alors par contraste parfaitement
                     insuffisant pour identifier un tracé. Mais s’il avait été fait abstraction de
                     cette césure à Tao et que l’arrêté était au contraire lu dans sa continuité, qui
                     est celle de la ligne elle‑même, il apparaîtrait alors que le texte exprime un
                     déplacement ininterrompu depuis Tong-Tong jusqu’à Bossébangou en pas-
                     sant par Tao. Le tracé qui est bien reconnu par la Cour comme étant
                     d’abord droit depuis Tong-Tong se poursuit ensuite après Tao de la même
                     manière, toujours en ligne droite comme précédemment et à défaut d’indi-
                     cation contraire, jusqu’à « atteindre » la rivière Sirba à Bossébangou. Donc,
                     si l’arrêté est lu dans le continuum de sa description, la ligne droite devient
                     plus plausible. En revanche, la situation est différente et requiert davantage
                     de précisions s’agissant des autres tronçons visés dans l’arrêté formellement
                     décrits comme étant « rectilignes » ou « en ligne droite ». En effet, ces tron-
                     çons soit font suite à des passages sinueux lorsque a été précédemment
                     épousé le cours de la rivière Sirba, soit sont précédés de divers changements
                     de direction qui, en comparaison avec le tronçon entre Tong-Tong et la
                     rivière Sirba à Bossébangou, ne sont pas marqués par une même continuité
                     ou une similitude. Le besoin de préciser le caractère rectiligne du tracé s’im-
                     pose donc davantage dans ces cas.
                        Enfin, ce tracé rectiligne n’est nullement inconcevable puisqu’il a été
                     adopté en 1988 en tant que « tracé consensuel » par la commission tech-
                     nique mixte d’abornement puis confirmé lors d’une rencontre tenue les 14
                     et 15 mai 1991 par les ministres des deux Etats qui ont marqué leur accord
                     sur un tel tracé figurant sur un croquis annexé au communiqué conjoint
                     qu’ils ont signé. Ce tracé sera remis en cause par le Niger en 1994. Cette

                     117




6 CIJ1042.indb 270                                                                                      8/04/14 08:35

                     158 	           différend frontalier (op. ind. daudet)

                     remise en cause n’a pas d’autre effet que de rendre l’accord désormais
                     inapplicable entre les Parties et d’exclure ainsi que, sur cette base seule-
                     ment, la ligne droite puisse être désormais retenue. Mais elle ne signifie
                     pas que, de ce fait et en soi, la ligne droite soit devenue objectivement
                     impropre à joindre les deux points identifiés dans l’arrêté.

                        Néanmoins, si tant la lecture faite ci-dessus de l’arrêté que la référence
                     au tracé consensuel qui en est l’illustration donnent au tracé rectiligne un
                     caractère plausible, la difficulté qui surgit est qu’aucun de ces éléments
                     n’exclut non plus une interprétation différente de l’arrêté en l’absence de
                     toute précision figurant dans le texte de celui-ci quant à la forme du tracé
                     de la borne de Tao à la rivière Sirba à Bossébangou. Autrement dit, la
                     ligne droite apparaît plausible mais elle n’est pas avérée sur la base du
                     texte de l’arrêté et de l’interprétation qu’on peut en donner. L’arrêté est
                     donc insuffisant et on doit lui substituer la carte IGN de 1960. Non pas
                     parce que son tracé pourrait sembler meilleur ou plus approprié, mais
                     seulement parce que l’arrêté ne permet pas de le déterminer. Cette distinc-
                     tion fait clairement apparaître la notion d’« insuffisance » de l’arrêté pour
                     permettre de procéder à la délimitation de la frontière. On se heurte à une
                     « insuffisance » de l’arrêté lorsque l’on ne trouve pas, dans les termes de
                     celui-ci et dans l’interprétation qui en est faite, assez d’éléments ou des
                     éléments assez établis pour permettre de dégager la solution recherchée. Il
                     doit être à cet égard bien observé que la première source à laquelle il
                     convient de se référer est l’arrêté de 1927 dont on explorera toutes les
                     possibilités avant d’éventuellement conclure à son insuffisance, comman-
                     dant alors de recourir mécaniquement à la carte IGN de 1960. On aurait
                     pu imaginer que, sur d’autres bases offertes par le droit international, la
                     Cour recherche elle-même une délimitation plus appropriée mais, mal-
                     heureusement dans cette affaire, le compromis de saisine ne lui permet pas
                     de le faire.
                        La Cour aurait pu s’arrêter à cette considération tirée de l’insuffisance
                     de l’arrêté lui-même et décider sur cette seule première base de la nécessité
                     de retenir le tracé de la carte IGN de 1960. Elle a cependant souhaité
                     ajouter d’autres éléments justificatifs permettant d’approfondir l’interpré-
                     tation du texte de l’arrêté.
                        Le deuxième argument de la Cour destiné à écarter la thèse du Bur-
                     kina Faso découle de l’importance donnée au décret du président de la
                     République française du 28 décembre 1926 décidant de l’attribution à la
                     colonie du Niger de certains territoires de la Haute‑Volta. La Cour sou-
                     ligne que, ayant le décret pour « base légale » (par. 85), l’arrêté devait être
                     pris « en respectant les limites des circonscriptions préexistantes, pour
                     autant qu’elles pouvaient être déterminées » (par. 91). Autrement dit, aux
                     yeux de la Cour, le gouverneur général n’a qu’une compétence limitée
                     pour prendre un arrêté qui n’a donc qu’une valeur déclarative.
                        Je suis en désaccord avec cette analyse et je pense pour ma part que, si
                     bien entendu l’arrêté doit respecter le décret, cette exigence légale ne fait
                     pas obstacle à ce que l’arrêté ait au contraire par lui-même non pas une

                     118




6 CIJ1042.indb 272                                                                                     8/04/14 08:35

                     159 	           différend frontalier (op. ind. daudet)

                     simple valeur déclarative, mais une valeur véritablement constitutive résul-
                     tant de l’octroi au gouverneur général de compétences plus larges que
                     celles que lui reconnaît la Cour. En effet, l’arrêté dispose que le gouver-
                     neur général « déterminera » le tracé. Il ne dit pas « précisera » le tracé, ce
                     qu’il aurait dû faire dans l’hypothèse où le gouverneur général aurait été
                     tenu par des limites existantes auxquelles le décret aurait d’ailleurs pu
                     aussi bien faire lui-même référence si elles avaient existé. Contrairement à
                     ce que dit la Cour au paragraphe 91, le gouverneur général ne doit pas
                     déterminer une « nouvelle » limite intercoloniale (ce qui voudrait dire qu’il
                     y en avait déjà eu une), mais il doit, conformément au texte du décret,
                     « détermin[er] le tracé de la limite » (ce qui montre bien qu’il n’en y avait
                     pas de connue). Cette vision me semble d’ailleurs correspondre à celle qui
                     est décrite par la Chambre de la Cour dans l’affaire du Différend fronta­
                     lier (Burkina Faso/République du Mali), arrêt, C.I.J. Recueil 1986, p. 569,
                     évoquant la compétence du gouverneur général à l’égard des circonscrip-
                     tions administratives de base qu’étaient les cercles dont « la création et la
                     suppression … relevaient exclusivement du gouverneur général qui
                     en fixait l’étendue globale » (les italiques sont de moi). Au total, par consé-
                     quent, le fait que, sans être soumis à un simple et strict pouvoir d’exécu-
                     tion, le gouverneur général ait eu soin de prêter attention aux limites
                     existantes s’il s’en trouvait me paraît aller de soi et relever d’un compor-
                     tement administratif normal. Mais cela n’exclut nullement de sa part la
                     recherche de limites plus précises à laquelle il s’est incontestablement
                     livré, ainsi que la Cour l’observe au paragraphe 92, dans un contexte juri-
                     dique qui me semble toutefois différent de celui que retient la Cour.
                        Au plan des résultats concrets, la différence importe peu. Le fait est
                     que, quelle que soit l’étendue de ses pouvoirs, le gouverneur général n’est
                     en effet pas parvenu à fixer des limites dont assurément rien n’indique,
                     comme le dit la Cour, « qu’elles suivaient une ligne droite dans le secteur
                     considéré » (par. 93). Si tel avait été le cas, cette ligne droite aurait pu en
                     effet être rapidement déterminée sans nécessiter les nombreuses, com-
                     plexes et finalement infructueuses recherches auxquelles les administra-
                     teurs coloniaux se sont livrés ou, ainsi que l’estime la Cour, « il eût été
                     facile de [la] reporter sur une carte » (ibid.).
                        J’éprouve quelques réserves enfin à propos du troisième argument tiré
                     de la localisation de Bangaré dont il est dit qu’il est situé au Niger et qu’il
                     se retrouverait au Burkina Faso en cas de tracé droit de la limite. Je com-
                     prends bien le raisonnement suivi par la Cour qui consiste à dire que ce
                     village est pris en considération « au titre de la pratique suivie par les
                     autorités coloniales pour l’application de l’arrêté » (par. 94) venant ainsi
                     maintenir l’argumentation strictement et exclusivement dans le cadre de
                     la référence à l’arrêté et confirmer que celui-ci ne peut donc être interprété
                     comme ayant entendu établir une délimitation en ligne droite. Cependant,
                     pour ce village comme tous les autres situés de part et d’autre de la fron-
                     tière où se trouve également une population nomade ou semi-nomade, les
                     appartenances ne sont pas toujours établies de manière indubitable. Sans
                     doute aussi la période de disparition de la Haute‑Volta au profit du Niger

                     119




6 CIJ1042.indb 274                                                                                     8/04/14 08:35

                     160 	           différend frontalier (op. ind. daudet)

                     a-t-elle pu être à l’origine de la création d’habitudes. Au total par consé-
                     quent, si la Cour estime que le cas de Bangaré est distinct de celui de
                     Petelkolé et Oussaltane, il me semble pour ma part que toutes ces situa-
                     tions (et pas seulement les deux dernières) comportent des incertitudes
                     que l’on pourrait tenter de lever par le recours aux effectivités coloniales.
                     Or celles-ci doivent être exclues car, comme la Cour le rappelle : « l’accord
                     de 1987 impose à la Cour d’appliquer le tracé de la carte IGN de 1960, au
                     lieu de se référer aux effectivités » (par. 98). Pour cette raison, en considé-
                     rant, à la différence de la Cour, que Bangaré relève des effectivités je n’au-
                     rais pas invoqué ce troisième argument qui au demeurant me semble
                     surabondant en vue de justifier le recours à la la carte IGN de 1960.


                           II. Le tracé de la frontière dans la région de Bossébangou

                        J’ai voté en faveur du point 4 du dispositif en dépit de la position de la
                     Cour concernant le tracé de la limite dans la remontée du cours de la
                     rivière Sirba qui me pose un certain nombre de problèmes que je souhaite
                     évoquer.

                                  A. Quant au point d’aboutissement de la frontière
                                         à la rivière Sirba à Bossébangou
                        Au paragraphe 101 de son arrêt, la Cour opte pour une frontière située
                     au milieu de la rivière Sirba, cette solution permettant de « mieux satis-
                     fai[re] » à « l’exigence en matière d’accès aux ressources en eau de l’en-
                     semble des populations des villages riverains ». Ce choix est pleinement
                     justifié du point de vue de l’équité et correspond à une vision moderne du
                     droit international qui privilégie la coopération et le partage plutôt qu’il
                     ne favorise l’appropriation privative et le bénéfice exclusif, tel que celui
                     qui en matière fluviale résulterait d’une délimitation à la rive.
                        Cependant, il n’est pas demandé à la Cour de tracer une frontière équi-
                     table mais une frontière fondée sur l’arrêté de 1927 ou, en cas d’insuffi-
                     sance de ce dernier, sur la carte IGN de 1960. Pour cette raison, tout en
                     conservant cette considération d’équité en quelque sorte en « arrière-
                     plan », la Cour a tenté, mais sans totalement y parvenir, de maintenir son
                     raisonnement dans le cadre de l’arrêté.
                        A cet égard, j’éprouve des réserves sur l’interprétation donnée par la
                     Cour des termes de celui-ci et sur la démarche qui la sous-tend.

                     1. L’interprétation des termes de l’arrêté de 1927
                       Alors que l’arrêté de 1927 dispose que la ligne se poursuit depuis la
                     borne de Tao pour « atteindre la rivière Sirba à Bossébangou », la Cour,
                     en considérant que « l’utilisation dans l’arrêté du terme « atteindre » n’in-
                     dique pas que la ligne frontière franchit complètement la Sirba et atteint
                     sa rive droite » (par. 101), juge que le point terminal de la frontière se

                     120




6 CIJ1042.indb 276                                                                                     8/04/14 08:35

                     161 	            différend frontalier (op. ind. daudet)

                     trouve sur la ligne médiane de la rivière. Je ne vois à vrai dire rien qui per-
                     mette, dans ce contexte, de donner ce sens au verbe « atteindre » et je
                     pense que si l’auteur de l’arrêté l’avait voulu ainsi, il aurait dû le préciser.
                     
                        En l’état du texte de l’arrêté de 1927, et en rappelant que la ligne ren-
                     contre d’abord la rive gauche de la rivière Sirba tandis que Bossébangou
                     est situé sur la rive droite, je ne puis partager l’interprétation de la Cour.
                     Le verbe « atteindre » signifie assurément que l’on parvient à un point
                     donné. Si le texte avait dit que la ligne « atteint la Sirba » sans autre pré-
                     cision, cela aurait signifié qu’elle s’arrêtait aussitôt qu’elle parvenait à la
                     rivière, donc à sa rive gauche, sans aller au‑delà, sans la traverser. Cette
                     hypothèse peut être écartée puisque, et la Cour le rappelle, le texte dit
                     plus loin que la ligne traverse « de nouveau » la Sirba. Pour ce faire, il faut
                     l’avoir précédemment traversée. La ligne peut-elle avoir traversé la Sirba
                     à Bossébangou à moitié, comme le dit la Cour ? Non, car le texte précise
                     que la ligne « atteint la Sirba à Bossébangou » (pas la Sirba « tout court »,
                     pas la Sirba « à hauteur » de Bossébangou, ce qui eût été imprécis, mais
                     bien la Sirba « à Bossébangou »). Si la ligne atteint la Sirba à Bosséban-
                     gou, c’est donc qu’elle se poursuit jusqu’à la rive droite de la rivière où est
                     situé ce village. Pour atteindre cet emplacement, la ligne a donc nécessai-
                     rement traversé la rivière (et la traversera de nouveau ultérieurement)
                     dans sa totalité.

                     2. La démarche de la Cour
                       Dans la situation contrainte où elle est placée par le compromis, la
                     Cour doit appliquer l’arrêté de 1927 ou la carte IGN de 1960 selon les
                     modalités que l’on sait. Dans le cas présent toutefois, la Cour a introduit
                     un élément supplémentaire dans sa démarche en observant que
                           « aucun élément n’a été présenté à la Cour attestant que la rivière
                           Sirba, dans la région de Bossébangou, aurait été entièrement attri-
                           buée à l’une ou l’autre colonie. A cet égard, la Cour relève que l’exi-
                           gence en matière d’accès aux ressources en eau de l’ensemble des
                           populations des villages riverains est mieux satisfaite par une fron-
                           tière placée dans la rivière plutôt que sur l’une ou l’autre rive. »
                           (Par. 101.)
                        Si l’on comprend sans peine la préoccupation de la Cour et si l’on est
                     naturellement enclin à la partager, force est néanmoins de constater qu’en
                     avançant un tel motif tiré d’une considération d’équité afin de mieux jus-
                     tifier son choix de la ligne médiane de la Sirba la Cour ajoute à ce qui
                     lui est demandé : appliquer l’arrêté ou, en cas d’insuffisance de ce dernier,
                     la carte IGN de 1960. Rien d’autre ne peut être ajouté en vertu du com-
                     promis.
                        Or, la difficulté ici est que, à mes yeux, la Cour n’a pas adopté une
                     position claire. En disant que « l’utilisation du terme « atteindre » n’in­
                     dique pas que la frontière franchit complètement la Sirba » (les italiques

                     121




6 CIJ1042.indb 278                                                                                      8/04/14 08:35

                     162 	            différend frontalier (op. ind. daudet)

                     sont de moi), elle laisse entendre qu’une forme d’incertitude demeurait
                     quant aux termes de l’arrêté ou quant à l’interprétation qu’elle en don-
                     nait. Elle n’a cependant pas considéré que cette incertitude était constitu-
                     tive d’une insuffisance de l’arrêté et elle a au contraire estimé que, ainsi
                     compris, l’arrêté de 1927 pouvait fonder sa décision en faveur de la ligne
                     médiane qui, sans que ce soit dit expressément, était dès lors une limite
                     équitable.
                        La Cour aurait pu aussi tirer une conséquence différente de cette incer-
                     titude et considérer qu’elle rendait l’arrêté « insuffisant », nécessitant de
                     recourir à la carte IGN de 1960. Mais la solution aurait alors été toute
                     autre. La carte aurait en effet indiqué que la rivière est « complètement »,
                     et non pas partiellement, franchie puisque quatre croisillons figurant la
                     frontière en barrent le cours, de la rive gauche à la rive droite, et placent
                     ainsi formellement le point d’arrivée de la ligne sur la rive droite, à
                     quelques centaines de mètres de Bossébangou. L’interprétation de l’arrêté
                     par la Cour semble donc différer de la lecture faite par les cartographes de
                     l’IGN.

                                     B. Quant à la remontée du cours de la Sirba
                        Passé le point d’aboutissement de la ligne frontière à la Sirba à Bossé-
                     bangou, le tracé va se poursuivre en remontant le cours de la rivière. Je
                     conviens bien volontiers que l’arrêté est avare de précisions sur le tracé de
                     cette longue portion qui s’étend des alentours de Bossébangou jusqu’à
                     l’intersection de la rive droite de la Sirba avec le parallèle de Say. Selon
                     l’arrêté, après avoir atteint la rivière Sirba à Bossébangou, la ligne
                     « remonte presque aussitôt vers le nord‑ouest laissant au Niger, sur la rive
                     gauche de cette rivière, un saillant comprenant les villages de Alfassi,
                     Kouro, Tokalan, Tankouro ; puis, revenant au sud, elle coupe de nouveau
                     la Sirba à hauteur du parallèle de Say ».
                        En vue de conforter son choix d’un point d’aboutissement de la ligne
                     permettant une remontée du cours de la Sirba selon une ligne médiane, la
                     Cour observe que
                           « si le point d’aboutissement de la frontière était situé sur la rive
                           droite de la Sirba près de Bossébangou, la ligne devrait « couper »
                           une deuxième fois la Sirba à un endroit intermédiaire pour passer,
                           cette fois, de la rive droite à la rive gauche avant de la « couper à
                           nouveau » dans l’autre sens. Or, rien de semblable n’est énoncé dans
                           l’arrêté. » (Par. 101.)
                        A vrai dire, ce qui selon la Cour vaut, en matière de silence du texte,
                     pour une traversée depuis la ligne médiane de la rivière seulement
                     (par. 102), vaudrait tout autant à mon sens pour une traversée totale de
                     rive à rive. A cet égard, il est constant que, à un moment donné, la ligne
                     va devoir quitter la Sirba pour laisser au Niger le saillant des quatre vil-
                     lages (qui n’ont pas tous été identifiés). Même si, en effet, l’arrêté ne dit
                     pas expressément que la Sirba est traversée, le passage de la rive droite à

                     122




6 CIJ1042.indb 280                                                                                   8/04/14 08:35

                     163 	            différend frontalier (op. ind. daudet)

                     la rive gauche est une conséquence logique et nécessaire de l’obligation de
                     laisser les villages en question au Niger. Si la Sirba n’était pas de nouveau
                     traversée, les villages deviendraient burkinabés.

                        Au total, certes l’arrêté ne dit rien, mais le fait même de la traversée se
                     déduit de la question du saillant des quatre villages. Quant à la nature de
                     la traversée (partielle ou totale), elle se déduit du point déterminé à Bos-
                     sébangou (milieu de la rivière ou rive droite de celle‑ci). L’élément restant
                     inconnu est l’emplacement de cette traversée au sujet de laquelle l’arrêté
                     est muet, donc insuffisant. Ce qui nécessite de recourir à la carte IGN
                     de 1960. Celle‑ci indique le point de traversée aux coordonnées
                     13° 20´ 01,8˝ de latitude nord ; 01° 07´ 29,3˝ de longitude est.

                        Il convient ici de remarquer que, sur la carte IGN de 1960, ce point est
                     marqué de trois croisillons qui traversent la totalité de la Sirba, d’une rive
                     à l’autre, exactement de la même manière qu’à Bossébangou où, comme
                     il a été dit plus haut, quatre croisillons traversaient la rivière d’une rive à
                     l’autre.
                        Entre ces deux points de traversée de la rivière, la carte fait figurer les
                     croisillons sur la rive droite de la rivière Sirba, ce qui semble bien signifier
                     qu’elle retient une délimitation à la rive droite.
                        Telles sont les raisons pour lesquelles je considère pour ma part que
                     mon interprétation de l’arrêté conduit à la délimitation à la rive droite de
                     la Sirba.
                        Cette position m’est exclusivement dictée par les termes de l’arrêté tels
                     que, différemment de la Cour, je les interprète (et en étant confirmé dans
                     mon interprétation par les indications figurant sur la carte) et par les exi-
                     gences du compromis obligeant à appliquer d’abord l’arrêté puis, en cas
                     d’insuffisance de celui‑ci, la carte IGN de 1960 et rien d’autre. J’ai bien
                     conscience, comme je l’ai déjà laissé entendre, qu’en termes d’équité cette
                     solution n’est pas satisfaisante. Pour les raisons que j’ai données, je pense
                     qu’elle aurait pourtant dû être choisie et il aurait alors à mon avis convenu
                     que, soit en complétant le texte figurant au paragraphe 112 de l’arrêt, soit
                     en rédigeant un paragraphe distinct y renvoyant, la Cour attirât l’atten-
                     tion des Parties, et plus particulièrement du Burkina Faso, sur la nécessité
                     de prendre en compte les besoins des populations et d’organiser une coo-
                     pération, de façon à atténuer les éléments peu équitables de sa décision.
                     En toute hypothèse et en se plaçant sur un plan très concret et pratique,
                     si la délimitation à la rive avait ainsi été décidée, on aurait mal imaginé
                     que le Burkina Faso établît une clôture le long de la rive droite de la Sirba
                     empêchant les habitants nigériens de la région de continuer à puiser l’eau
                     de la Sirba ou à y conduire leurs troupeaux comme ils l’ont certainement
                     toujours fait. Quant aux habitants de Bossébangou, probablement les
                     plus nombreux dans cette zone, en tout état de cause, ils auraient eu plein
                     accès à la rivière sur la partie droite (à l’est) du poteau frontière installé
                     sur la rive droite de la Sirba. Au total par conséquent, il est probable que,
                     sur ces quelques dizaines de kilomètres, les populations nigériennes n’au-

                     123




6 CIJ1042.indb 282                                                                                      8/04/14 08:35

                     164 	            différend frontalier (op. ind. daudet)

                     raient pas subi d’inconvénients significatifs si la Cour avait adopté une
                     délimitation à la rive plutôt que décidé en faveur de la ligne médiane.

                        Mais la Cour a opté pour la ligne médiane, et si, en dépit des argu-
                     ments que je viens d’exposer, j’ai voté en faveur du dispositif de la déci-
                     sion, c’est essentiellement parce que le dispositif porte également sur
                     d’autres portions importantes de la frontière, sur la délimitation des-
                     quelles je tenais à marquer mon accord. C’est tout de même aussi parce
                     qu’il m’a semblé que, dans le cas de la rivière Sirba, la stricte application
                     de l’arrêté au sens où je l’ai compris, justifiée comme je l’ai dit sur la seule
                     base du compromis et sans aucune considération d’équité, aboutirait à un
                     résultat marqué d’un excessif formalisme. A mon avis, on touche ici du
                     doigt la limite de l’uti possidetis et le caractère « décalé » de son applica-
                     tion aux situations du monde actuel. Dans ce cas précis, l’objet qui était
                     le sien en 1927, puis l’effet stabilisateur qu’il recherchait, et qu’il a pu
                     présenter au moment des indépendances il y a plus d’un demi-siècle, ne
                     sont plus ni l’un ni l’autre adaptés aux besoins d’aujourd’hui, ni même,
                     s’agissant de cette délimitation fluviale, du moment de l’accession à l’in-
                     dépendance. En effet, en 1927, les enjeux ne se présentaient pas dans les
                     mêmes termes entre deux territoires relevant de la même administration
                     coloniale. La limite ainsi choisie visait avant tout à être commode (il est
                     plus facile de l’identifier à la rive qu’au milieu d’une rivière dont le cours
                     est très variable selon les saisons) sans probablement avoir en vue de pos-
                     sibles difficultés d’accès aux ressources en eau. Je ne pense pas en effet que
                     cet accès pouvait être affecté par une délimitation à l’époque de caractère
                     strictement interne et qui devait laisser intacts des comportements et habi-
                     tudes d’ailleurs bien antérieurs à l’occupation coloniale consistant à pui-
                     ser quelques seaux d’eau à la rivière pour les besoins domestiques, profiter
                     de l’humidité des sols à certaines saisons pour y développer des cultures et
                     amener boire les troupeaux appartenant à des populations nomades et
                     semi‑nomades allant naturellement et traditionnellement de part et
                     d’autre de la rivière. Exercés à l’époque actuelle, dans le cadre d’une fron-
                     tière internationale, ces mêmes droits nécessitent en revanche une organi-
                     sation et des garanties d’exercice qui sont l’enjeu majeur de chaque part
                     d’une ligne qui n’est plus une simple limite administrative interne au sein
                     d’un même ensemble colonial mais une frontière internationale entre deux
                     Etats indépendants et souverains. Certes, il n’existe pas de règle établie à
                     ce sujet, mais il semble cependant que les traités établissant une délimita-
                     tion à la rive, d’ailleurs peu fréquents, aient été plutôt conclus à des
                     époques éloignées et ne répondent plus guère à la pratique actuelle qui
                     retient de préférence soit le thalweg soit la ligne médiane, selon le carac-
                     tère navigable ou non du cours d’eau.

                                                                         (Signé) Yves Daudet.




                     124




6 CIJ1042.indb 284                                                                                      8/04/14 08:35

